Exhibit 10.1

FINAL

PVG GP, LLC

NON-EMPLOYEE DIRECTORS

DEFERRED COMPENSATION PLAN

Effective December 31, 2006



--------------------------------------------------------------------------------

PVG GP, LLC

NON-EMPLOYEE DIRECTORS

DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

         Page ARTICLE I   PURPOSE AND EFFECTIVE DATE    1     1.1.   Purpose.   
1     1.2.   Effective Date.    1 ARTICLE II   DEFINITIONS    1 ARTICLE III  
ELIGIBILITY    5     3.1.   Eligibility.    5     3.2.   Participation and
Deferral Agreements.    5 ARTICLE IV   CONTRIBUTIONS    5     4.1.   Fee
Deferrals.    5     4.2.   Unit Award Deferrals.    6     4.3.   Automatic Unit
Distribution Deferral.    6 ARTICLE V   DETERMINATION OF ACCOUNTS    7     5.1.
  Account Establishment.    7     5.2.   Deferrals.    7     5.3.   Earnings on
Fee Deferrals and Unit Distributions.    7     5.4.   Distributions.    7
    5.5.   Adjustments.    7 ARTICLE VI   VESTING    7     6.1.   Fee Deferrals.
   7     6.2.   DCUs.    8     6.3.   DRUs.    8     6.4.   Unit Distributions.
   8     6.5.   Change in Control.    8 ARTICLE VII   DISTRIBUTIONS    8
    7.1.   Normal Distribution Date.    8     7.2.   Alternative Distribution
Election.    8     7.3.   Hardship Withdrawals.    8     7.4.   Death Benefits.
   9     7.5.   Form of Payment.    9

 

- i -



--------------------------------------------------------------------------------

ARTICLE VIII   NO FUNDING    9 ARTICLE IX   ADMINISTRATION    9     9.1.  
Administration.    9     9.2.   Administrative Review.    10     9.3.   General.
   10 ARTICLE X   AMENDMENT, DISCONTINUANCE AND TERMINATION    10 ARTICLE XI  
MISCELLANEOUS    10     11.1.   No Rights to Board Membership.    10     11.2.  
Rights of Participants to Benefits.    10     11.3.   No Assignment.    10
    11.4.   Withholding.    11     11.5.   Account Statements.    11     11.6.  
Number.    11     11.7.   Titles.    11     11.8.   Governing Law.    11
    11.9.   Other Plans.    11

 

- ii -



--------------------------------------------------------------------------------

PVG GP, LLC

NON-EMPLOYEE DIRECTORS

DEFERRED COMPENSATION PLAN

ARTICLE I

PURPOSE AND EFFECTIVE DATE

1.1. Purpose. The Plan is intended to provide deferred compensation for
non-employee directors of PVG GP, LLC. The Plan is an unfunded plan that does
not cover any employees and thus is not subject to the Employee Retirement
Income Security Act of 1974, as amended, nor is it intended to qualify under
section 401(a) of the Code.

1.2. Effective Date. The Plan is effective December 31, 2006.

ARTICLE II

DEFINITIONS

As used herein, the following terms shall have the following meanings:

2.1. “Account” means the bookkeeping reserve account established and maintained
for each Participant pursuant to Article V solely to determine the amount
payable to the Participant pursuant to Article VII and shall not constitute a
separate fund of assets. Each such Account shall consist of such subaccounts as
the Committee deems necessary or desirable for the administration of the Plan.

2.2. “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

2.3. “Beneficiary” means the person(s), trust(s) or other entities the
Participant designates, in accordance with procedures established by the
Committee, to receive any benefits under the Plan after the death of the
Participant. If the Participant has not designated a Beneficiary, or if no
Beneficiary survives the Participant, the Participant’s rights related to Common
Units under the terms of the Long-Term Incentive Plan and the aggregate amount
of Fee Deferrals (and earnings thereupon) credited to the Participant’s Account
shall pass by will or the laws of descent and distribution.

2.4. “Board” means the Board of Directors of the Company.

2.5. “Cessation of Service” means the removal of a Director from the Board
pursuant to applicable provisions of the Company’s limited liability company
agreement or the voluntary resignation by a Director of his or her membership on
the Board.

 

- 1 -



--------------------------------------------------------------------------------

2.6. “Change in Control” shall be deemed to have occurred upon the occurrence
any of the following events:

(a) The acquisition, after December 31, 2006, directly or indirectly, by any
Person (as defined below) or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of “beneficial ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of:

(i) equity securities of Penn Virginia Corporation, a Virginia corporation
(“PVA”) that entitle the “beneficial owners” thereof to control more than fifty
percent (50%) of the combined voting power of PVA,

(ii) equity securities of the Company that entitle the “beneficial owners”
thereof to control more than fifty percent (50%) of the total combined voting
power of the Company, or

(iii) equity securities of the Partnership that entitle the “beneficial owners”
thereof to control more than fifty percent (50%) of the total combined voting
power of Common Units of the Partnership;

provided, however, any acquisition, directly or indirectly, by or from PVA, the
Company, the Partnership or any Affiliate of PVA, or by any employee benefit
plan (or related trust) sponsored or maintained by PVA or any Affiliate, shall
not constitute a Change in Control.

(b) Approval, after December 31, 2006, by the equity security holders of PVA or
the Partnership or the occurrence of a merger, reorganization, consolidation,
exchange of equity interests, recapitalization, restructuring or other business
combination that results in beneficial ownership of more than fifty percent
(50%) of the total voting power of PVA or the Partnership being transferred to a
Person (as defined below), unless the equity security holders of PVA or the
Partnership, as applicable, immediately before such transaction beneficially
own, directly or indirectly, immediately following such transaction, at least a
majority of the combined voting power of the outstanding voting securities of
the Person resulting from such transaction or the Person acquiring such
properties and assets, entitled to vote generally on the election of such
resulting or acquiring Person’s directors, in substantially the same proportion
as their ownership of such equity securities immediately before such
transaction;

(c) Approval, after December 31, 2006, by the equity security holders of PVA or
the Partnership or the occurrence of a sale of all or substantially all of the
assets of PVA or the Partnership to a Person other than PVA or any of its
Affiliates; or

(d) Individuals who, after December 31, 2006, constitute the Board and any new
director (other than a director designated by a Person who has entered into an
agreement with the Company to effect a transaction described in clause (a),
clause (b) or clause (c) of this definition or any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-l 1 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents) whose election by the Board or nomination for election
by the Company’s equity security holders was approved by a vote of at least
two-thirds (2/3) of the

 

- 2 -



--------------------------------------------------------------------------------

directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board.

2.7. “Code” means the Internal Revenue Code of 1986, as amended.

2.8. “Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board appointed by the Board to administer the
Plan.

2.9. “Common Unit” means a Common Unit of the Partnership as defined in the
Partnership Agreement and awarded under the Long Term Incentive Plan.

2.10. “Company” means PVG GP, LLC.

2.11. “Deferral Agreement” means the written agreement entered into between the
Participant and the Company pursuant to Article III.

2.12. “Deferred Common Unit” or “DCU” means a notional entry that is entered in
a Participant’s Account and that represents the right to one Common Unit in
accordance with the terms of the Long-Term Incentive Plan.

2.13. “Deferred Restricted Unit” or “DRU” means a notional entry that is entered
in a Participant’s Account and that represents the right to one Restricted Unit
in accordance with the terms of the Long-Term Incentive Plan (and subject to the
restrictions contained therein).

2.14. “Fee” means base compensation for services as a Non-Employee Director and
shall include (a) the annual retainer, (b) board and committee meeting fees and
(c) any other additional compensation for services as a Non-Employee Director.
Fees shall not include expense allowances or reimbursements.

2.15. “Fee Deferrals” means part or all of Fees, the receipt of which is
deferred by the Participant pursuant to Section 4.1.

2.16. “Long-Term Incentive Plan” or “LTIP” means the PVG GP, LLC Long-Term
Incentive Plan, as amended from time to time.

2.17. “Non-Employee Director” means each director of the Company who is not an
employee of the Company or any of the Company’s subsidiaries (as defined in
section 425(f) of the Code).

2.18. “Normal Distribution Date” means January 1 of the calendar year following
the calendar year of the earlier to occur of the Participant’s attainment of age
70 or Cessation of Service.

2.19. “Participant” means an individual who is eligible to participate in the
Plan pursuant to Article III and who has delivered an executed Deferral
Agreement to the Committee in accordance with the provisions of Article III.
Such individual shall remain a Participant in the Plan until such time as all
benefits payable under the Plan have been paid in accordance with the provisions
hereof or the Plan is terminated in accordance with Article X.

 

- 3 -



--------------------------------------------------------------------------------

2.20. “Partnership” means Penn Virginia GP Holdings, L.P., a Delaware limited
partnership.

2.21. “Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of December 8, 2006, as amended
from time to time.

2.22. “Person” means a “person” as defined in section 3(a)(9) of the Exchange
Act, as modified, applied and used in sections 13(d) and 14(d) thereof;
provided, however, a Person shall not include (a) PVA, the Company, the
Partnership or any of their respective subsidiaries, (b) a trustee or other
fiduciary holding securities under an employee benefit plan of PVA, the Company,
the Partnership or any of their respective subsidiaries (in its capacity as
such), (c) an underwriter temporarily holding securities pursuant to an offering
of such securities, or (d) a corporation owned, directly or indirectly, by the
stockholders of PVA in substantially the same character and proportions as their
ownership of equity of PVA.

2.23. “Plan Year” means the calendar year.

2.24. “Restricted Unit” means a “Restricted Unit” granted under the LTIP and
subject to the restrictions thereunder.

2.25. “Tranche” means the amount of Fee Deferral and Award Deferrals credited to
a Participant’s Account during any one Plan Year.

2.26. “Unit” means a Common Unit or a Restricted Unit.

2.27. “Unit Award” means an “Award” under the Long-Term Incentive Plan, which is
subject to deferral hereunder and is either a Unit or a Restricted Unit granted
thereunder.

2.28. “Unit Award Deferrals” means part or all of the Unit Awards payable under
the Long-Term Incentive Plan, the receipt of which is deferred by the
Participant pursuant to Section 4.2.

2.29. “Unit Distribution” means distributions made under the terms of the LTIP
with respect to any Unit deferred under this Plan

2.30. “Valuation Date” means the business day used for purposes of valuing the
Fee Deferrals and Unit Award Deferrals credited to a Participant’s Account prior
to a distribution described in Article VII.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

3.1. Eligibility. Each Non-Employee Director who is selected by the Committee
shall be eligible to become a Participant as of the date designated by the
Committee. An eligible Director shall remain eligible to submit a Deferral
Agreement until such time as the Committee affirmatively revokes such Director’s
eligibility. Eligible Directors, whether their eligibility has been revoked or
not, shall remain Participants in the Plan until such time as all benefits
payable under the Plan have been paid in accordance with the provisions hereof
or the Plan has been terminated in accordance with Article X.

3.2. Participation and Deferral Agreements. To become a Participant and receive
credit for Fee Deferrals and Unit Award Deferrals in such Participant’s Account,
an eligible Non-Employee Director must deliver an executed Deferral Agreement in
the form and manner prescribed by the Committee and in accordance with the
restrictions described in this Section 3.2. A Director may separately elect to
defer Unit Awards (both Common Units and Restricted Units) and Fees.

(a) Newly Eligible Directors. Each newly eligible Director who elects to
participate in the Plan must deliver an executed Deferral Agreement to the
Committee within thirty (30) days after the Committee notifies the Director of
his or her eligibility to participate. Such Deferral Agreement shall be
effective with regard to the Fees earned and Unit Awards that are otherwise
payable for periods beginning on the effective date of such Director’s
commencement of participation in the Plan.

(b) Previously Eligible Directors. Except as provided in Section 3.2(a) above,
an eligible Director may make a deferral election with respect to a subsequent
Plan Year by delivering an executed Deferral Agreement to the Committee on or
before December 31 of the year immediately preceding the Plan Year to which such
deferral election is to apply.

(c) Subsequent Elections. A Participant’s executed Deferral Agreement with
respect to Fee Deferrals and Award Deferrals shall be effective only with
respect to the specific Plan Year to which such Deferral Agreement applies and
shall not be effective for any subsequent Plan Year.

ARTICLE IV

CONTRIBUTIONS

4.1. Fee Deferrals.

(a) Pursuant to the Deferral Agreement, a Participant may defer the receipt of
all or any portion of Fees payable by the Company to the Participant for
services to be performed during a Plan Year. The Participant’s executed Deferral
Agreement, delivered to the Committee in accordance with the provisions of
Section 3.2, shall set forth an exact whole dollar amount or a whole percentage
of Fees to be deferred. A Fee Deferral election with respect to any Plan Year is
irrevocable once the applicable executed Deferral Agreement is delivered to the
Committee. A Fee Deferral election shall be automatically revoked in the event
the Director is permitted to take a distribution due to financial hardship. Such
a Director shall not be eligible to make a new Fee Deferral election under the
Plan.

 

- 5 -



--------------------------------------------------------------------------------

(b) The amount of any Fees deferred with respect to any Plan Year shall reduce
the amount of such Fees otherwise payable to the Participant as of the date such
payment otherwise would have been made, and the amount of such reduction shall
be allocated to the Participant’s Account effective as of the date the
applicable Fees would otherwise have been payable.

(c) In determining the percentage amount of any Fee Deferral, the Participant’s
full Fee shall be considered without regard to any deferrals made under the
Plan. In no event shall a Participant be permitted to make Fee Deferrals that
exceed 100% of his or her Fees.

4.2. Unit Award Deferrals.

(a) A Participant may separately elect to defer the receipt of all or a portion
of Unit Awards under the LTIP. The Participant’s executed Deferral Agreement,
delivered to the Committee in accordance with the provisions of Section 3.2,
shall set forth a whole number or percentage of the type of Unit Award to be
deferred. A Unit Award Deferral election with respect to a Plan Year is
irrevocable once the applicable executed Deferral Agreement is delivered to the
Committee. A Unit Award Deferral election shall be automatically revoked in the
event the Director is permitted to take a distribution due to financial
hardship. Such a Director shall not be eligible to make a new Unit Award
Deferral election under the Plan.

(b) The amount of any Unit Awards deferred with respect to any Plan Year shall
reduce the amount of such Unit Awards otherwise due to the Participant as of the
date such Unit Awards otherwise would have been made, and the amount of such
reduction shall be allocated to the Participant’s Account effective as of the
date the applicable Unit Award would otherwise have been made.

(c) A Common Unit shall be credited as a DCU to the Participant’s Account.

(d) A Restricted Unit shall be credited as a DRU to the Participant’s Account.

4.3. Automatic Unit Distribution Deferral.

(a) If a Participant elects to defer the receipt of any Unit Awards in
accordance with Section 4.2, such Participant automatically shall be deemed to
have elected to defer the receipt of each Unit Distribution payable with respect
to the underlying Unit Award deferred hereunder.

(b) Any Unit Distribution deferred in accordance with this shall be credited to
a Participant’s Account in the same manner as Fee Deferrals.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE V

DETERMINATION OF ACCOUNTS

5.1. Account Establishment. The Committee shall establish an Account on behalf
of each Participant. The establishment of an Account shall not require
segregation of any funds of the Company or provide any Participant with any
rights to any assets of the Company, except as a general creditor thereof. A
Participant shall have no right to receive payment of any amount credited to the
Participant’s Account except as expressly provided in Article VI of this Plan.

5.2. Deferrals. Each Participant’s Account as of the Valuation Date shall
consist of Fee Deferrals, DRUs and DCUs credited to the Participant’s Account.
Each Account shall consist of such subaccounts as the Committee deems necessary
or desirable to determine the amounts payable by Tranche if different
distribution elections apply with respect to such Tranches.

5.3. Earnings on Fee Deferrals and Unit Distributions. The Fee Deferrals and
Unit Distribution portion of a Participant’s Account shall be credited with
earnings quarterly, as if the balance of that portion of such Participant’s
Account which represents Fee Deferrals and Unit Deferrals as of the first day of
such quarter on the first day of each quarter has been invested at a rate equal
to the prime rate as correctly published in the Wall Street Journal on the last
business day of the immediately preceding quarter.

5.4. Distributions. Any Unit Distributions payable with respect to Units
underlying DRUs or DCUs, shall be credited with interest in the same manner as
Fee Deferrals as described in Section 5.3.

5.5. Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Common Units, other securities, or
other property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off combination, repurchase, or exchange of Common
Units or other securities of the Partnership, issuance of warrants or other
rights to purchase Common Units or other securities of the Partnership, or other
similar transaction or event affects the Common Units such that an adjustment is
determined by the Committee in good faith to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the LTIP, then the Committee shall, in such manner as it
may deem equitable, under the LTIP, adjust any or all of (i) the number and type
of Common Units (or other securities or property) with respect to which Unit
Awards may be granted, and (ii) the number and type of Common Units (or other
securities or property) subject to outstanding Unit Awards; provided, that the
number of Common Units subject to any Unit Award shall always be a whole number.

ARTICLE VI

VESTING

6.1. Fee Deferrals. A Participant shall be one hundred percent (100%) vested at
all times in the amounts of Fees elected to be deferred under the Plan and
earnings credited thereon.

 

- 7 -



--------------------------------------------------------------------------------

6.2. DCUs. A Participant shall be one hundred percent (100%) vested at all times
in the DCUs credited to the Participant’s Account.

6.3. DRUs. DRUs credited to a Participant’s Account shall be subject to the same
vesting and forfeiture restrictions that apply to the underlying Restricted
Units on which such DRU is credited.

6.4. Unit Distributions. Unit Distributions paid with respect to any Unit
underlying a DCU or DRU will be 100% vested at all times.

6.5. Change in Control. Upon a Change in Control, all DRUs credited to a
Participant’s Account shall automatically vest and become payable in full in
accordance with the terms of the Long-Term Incentive Plan.

ARTICLE VII

DISTRIBUTIONS

7.1. Normal Distribution Date. Unless the Participant has elected another
available distribution date in his or her executed Deferral Agreement or the
Participant dies prior to such date, the vested portion of a Participant’s
Account shall be distributed to the Participant on the Participant’s Normal
Distribution Date.

7.2. Alternative Distribution Election. For each Plan Year, a Participant may
elect to receive benefit distributions under the Plan on a date selected in the
Participant’s Deferral Agreement for the applicable Plan Year. In no event shall
the date selected be earlier than the first day of the calendar year beginning
after the third anniversary of the filing of the applicable Deferral Agreement
under Section 3.2. The Participant may file an amendment to defer further the
receipt of a Tranche (and earnings credited thereon) (or a portion of the
Tranche) under this paragraph only three times, and each amendment must
(a) provide for a payout under this Section at a date at least twenty-four
(24) months after the payout date under the election in force for such Tranche
immediately prior to the filing of such an amendment, and (b) be filed with the
Committee by December 15 of the calendar year prior to the calendar year in
which payment was to commence under the election then in force.

7.3. Hardship Withdrawals. The Committee shall establish procedures under which
a Participant may request a withdrawal of some or all of the Participant’s
Account in the event of an unforeseeable severe financial emergency. In general,
an unforeseeable severe financial emergency would include circumstances
resulting from a sudden and unexpected illness or accident of the Participant or
of the Participant’s spouse or dependent, uninsured loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant and for which the resulting financial hardship cannot be reasonably
relieved through other sources of funds or by cessation of deferrals under this
Plan. The Committee, in its sole and absolute discretion, shall determine
whether any such financial emergency warrants a withdrawal from the
Participant’s Account and shall determine the amount of such withdrawal so as to
limit the withdrawal to that amount (including a reasonable amount for taxes)
that is required to satisfy the emergency need. In no event shall DRUs be
subject to hardship withdrawals prior to the expiration of any restrictions on
the underlying Restricted Units.

 

- 8 -



--------------------------------------------------------------------------------

7.4. Death Benefits. Notwithstanding Sections 7.1 and 7.2, upon the death of a
Participant, the Company shall pay to the Participant’s Beneficiary the vested
portion of the Participant’s Account as soon as practicable following the date
of the Participant’s death.

7.5. Form of Payment.

(a) Fee Deferrals and Unit Distributions. Fee Deferrals, Unit Distributions and
earnings credited thereon shall be paid in a cash lump sum.

(b) Unit Award Deferrals. Unit Award Deferrals shall be payable in Units in
accordance with the terms of the LTIP with respect to the type of Unit awarded
(Restricted Unit or Common Unit).

ARTICLE VIII

NO FUNDING

The obligations of the Company to distribute benefits under this Plan shall be
interpreted solely as an unfunded, contractual obligation to distribute only
those amounts credited to the Participant’s Account pursuant to Article V in the
manner and under the conditions prescribed in Articles VI and VII. Any assets
set aside, including any assets transferred to a grantor trust or purchased by
the Company with respect to amounts payable under the Plan, shall be subject to
the claims of the Company’s general creditors, and no person other than the
Company shall, by virtue of the provisions of the Plan, have any interest in
such assets. All amounts deferred pursuant to this Plan may, in the Committee’s
discretion, be transferred to an irrevocable grantor trust as soon as
practicable after such amounts are allocated to a Participant’s Account pursuant
to Article IV.

ARTICLE IX

ADMINISTRATION

9.1. Administration. The Plan shall be administered by the Committee. The
Committee shall have authority to act to the full extent of its absolute
discretion to:

(a) interpret the Plan;

(b) resolve and determine all disputes, questions or claims arising under the
Plan, including the power to determine the rights of Participants and
Beneficiaries, and their respective benefits, and to remedy any ambiguities,
inconsistencies or omissions in the Plan;

(c) create and revise rules and procedures for the administration of the Plan
and prescribe such forms as may be required for Participants to make elections
under, and otherwise participate in, the Plan; and

 

- 9 -



--------------------------------------------------------------------------------

(d) take any other actions and make any other determinations as it may deem
necessary and proper for the administration of the Plan.

Any expenses incurred in the administration of the Plan shall be paid by the
Company.

9.2. Administrative Review. Except as the Committee may otherwise determine, all
decisions and determinations by the Committee shall be final and binding upon
all Participants and Beneficiaries.

9.3. General. No member of the Committee shall participate in any matter
involving any questions or decisions relating solely to his or her own
participation or benefits under the Plan. The Committee shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon the advice or opinion of any persons,
firms or agents retained by it, including but not limited to accountants,
actuaries, counsel and other specialists. Nothing in this Plan shall preclude
the Company from indemnifying the members of the Committee for all actions under
this Plan, or from purchasing liability insurance to protect such persons with
respect to the Plan.

ARTICLE X

AMENDMENT, DISCONTINUANCE AND TERMINATION

Except as required by the rules of the principal securities exchange on which
the Common Units are traded, the Board or the Committee shall have the right to
amend, modify, discontinue or terminate the Plan in any manner; provided,
however, that no amendment, modification, discontinuance or termination shall
adversely affect the rights of Participants to amounts credited to the Accounts
maintained on their behalf before such amendment, modification, discontinuance
or termination. In the case of termination of the Plan, any amounts credited to
the Account of a Participant may, in the sole discretion of the Committee, be
distributed in full to such Participant as soon as reasonably practicable
following such termination.

ARTICLE XI

MISCELLANEOUS

11.1. No Rights to Board Membership. Nothing in the Plan shall confer on any
Director any right to continue as a member of the Board of the Company or its
subsidiaries or interfere in any way with the right of the Company, its
subsidiaries and each of their equity holders to remove or not re-elect an
individual from or to the Board.

11.2. Rights of Participants to Benefits. All rights of a Participant under the
Plan to amounts credited to the Participant’s Account are mere unsecured
contractual rights of the Participant (or his or her Beneficiary) against the
Company.

11.3. No Assignment. No amounts credited to Accounts nor any rights or benefits
under the Plan shall be subject in any way to voluntary or involuntary
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution, or encumbrance, and any attempt to accomplish the same shall be void.

 

- 10 -



--------------------------------------------------------------------------------

11.4. Withholding. The Company shall have the right to deduct from any
distribution made hereunder any taxes required by law to be withheld from a
Participant with respect to such payment, and, shall have the right, in
accordance with this Section and Section 8(b) of the Long-Term Incentive Plan,
to require that a portion of a Participant’s Account distribution (in cash,
Common Units or other property) be payable as may be necessary in the opinion of
the Company to satisfy its withholding obligations for the payment of such
taxes.

11.5. Account Statements. Periodically (as determined by the Committee), each
Participant shall receive a statement indicating the amounts (and earnings
thereupon, if applicable) credited to and payable from the Participant’s
Account.

11.6. Number. The singular shall be read in the plural, and vice versa, whenever
the context shall so require.

11.7. Titles. The titles to articles and sections in this Plan are placed herein
for convenience of reference only, and the Plan is not to be construed by
reference thereto.

11.8. Governing Law. The validity, construction and effect of the Plan and any
rules or regulations relating to the Plan shall be determined in accordance with
the laws of the state of Delaware without regard to its conflict of laws
principles.

11.9. Other Plans. Except as specifically provided herein, nothing in this Plan
shall be construed to affect the rights of a Participant, a Participant’s
Beneficiaries, or a Participant’s estate to receive any retirement or death
benefit under any tax-qualified or nonqualified pension plan, deferred
compensation agreement, insurance agreement or other retirement plan of the
Company.

As in effect on December 31, 2006.

 

- 11 -